Citation Nr: 1325219	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  08-30 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota



THE ISSUES

1.  Entitlement to service connection for a claimed shoulder disorder.

2.  Entitlement to service connection for a claimed back disorder.

3.  Entitlement to service connection for claimed left leg disorders.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in August 2007.

The Virtual VA paperless claims processing system includes electronic copies of VA treatment records, which are not all contained in the paper claims file.  These records were considered in a May 2013 Supplemental Statement of the Case.

As will be discussed, a November 2012 VA examination report noted that the Veteran was not claiming service connection for left knee or left leg disorders.  In April 2013, the VA Appeals Management Center (AMC) sent the Veteran a letter to clarify whether he was withdrawing these appeals.  The Veteran did not respond.  Therefore, the Board finds that the issues remain before the Board on appeal.

In a March 2013 rating decision, the AMC granted service connection for left foot and ankle disabilities.  The action constituted a full grant of the benefits sought, and the claims for service connection for left foot and ankle disabilities are no longer pending appellate review.  

The issue of service connection for left leg disorders and a back disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a shoulder condition beginning in and continuing after service.   

2.  The Veteran is not shown to have manifested complaints or findings referable to a shoulder disorder in service for many years thereafter.

3.  The currently demonstrated shoulder rotator cuff tendonitis is not shown to be due to an injury or other event or incident of the Veteran's period of active service.   

4.  The Veteran's bilateral shoulder condition is not shown to have been caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The Veteran's left shoulder disability manifested by degenerative changes and rotator cuff tendinitis is not due to disease or injury that was incurred in or aggravated by active duty service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). A June 2007 VCAA letter explained the evidence necessary to substantiate the claim for service connection for a shoulder disorder.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the June 2007 VCAA notice letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not provided with specific notice regarding how to substantiate a claim of secondary service connection.  However, through his communications with VA, the Veteran has shown that he understands what is required.  Further, he has been afforded a VA examination with the purpose of determining whether there is a link between his service-connected ankle disabilities and his shoulder disorder.

The Veteran has neither alleged nor proven that prejudice resulted from lack of notice of the types of evidence needed to substantiate a claim for secondary service connection, and therefore, the Board determines that none resulted.  

VA also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The VA treatment records and private treatment records have been associated with the claims folder.  Additionally, VA afforded the Veteran an examination in November 2012.

In September 2012, the Board remanded this matter to provide the Veteran an examination as to the nature and severity of his shoulder disability, noting that there was no VA examination of record.  The RO/AMC has complied with these remand instructions and the VA examination report is of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The November 2012 VA examination is adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, and reasoned explanations for the opinions provided at the examinations.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the Veteran, and there is no other specific evidence to advise him to obtain.


II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a). 

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include arthritis, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the requirements for establishing service connection on a direct basis, service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III.  Left Shoulder Disability

The Veteran asserts that his current left shoulder condition is due to an injury sustained during his period of active service.

In connection with February 2008 private treatment, the Veteran reported having left shoulder pain for the last year with no history of injury.  He reported pain with abduction of the left shoulder above shoulder level.  On examination, the left shoulder was not noted to be swollen or deformed, and it was noted to be clinically stable.  The physician indicated that February 2008 X-ray studies were normal.  He was treated the Veteran with a cortisone shot.

The Veteran was afforded a VA examination in November 2012 VA.  The Veteran reported having had bilateral shoulder pain over the past 10 to 12 years, but did not recall any shoulder injury.  He reported that he has been a welder for more than 40 years and was right hand dominant.  The examiner diagnosed bilateral shoulder rotator cuff tendinitis.

There is evidence of a bilateral shoulder disability.  The November 2012 VA examination report shows diagnoses of right and left rotator cuff tendinitis.

The Veteran, as a layperson, is competent to describe an observable event such as an injury or observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

Here, there is no showing that the Veteran has the requisite medical expertise.
Moreover, the Veteran has not provided any medical evidence to support his lay assertions that the current bilateral shoulder disability is caused or aggravated by a service-connected disability.  

In the November 2012 VA examination report, the VA examiner noted that the Veteran reported first having bilateral shoulder pain over the past 10 to 12 years.  The Veteran underwent an examination when the diagnoses were those of right and left rotator cuff tendinitis.  The VA examiner opined that the shoulder disabilities were less likely than not caused by the Veteran's military service.

The examiner added that the bilateral shoulder condition was not secondary to or aggravated by the service-connected left foot or left ankle disorder.

The VA examiner reasoned that the Veteran did not have a shoulder disability during service and did not start having shoulder problems until the last 10 to 12 years.  The examiner added that, given the Veteran's profession as a welder, that it is very likely that his shoulder disorders were secondary to his long-term employment.

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board finds the November 2012 VA medical opinion to have significant probative weight in this case as it reflects the most comprehensive and reasoned review of the entire evidentiary record.  

The VA examiner reviewed the claims folder and examined the Veteran.  The examiner provided a rationale for the opinion.  There is evidence which supports the examiner's rationale that the service-connected left ankle and left foot disabilities did not cause or aggravate the claimed bilateral shoulder disability.  

In summary, the Board finds that the preponderance of the evidence is against finding that the bilateral shoulder disability is not due to or aggravated by a service-connected disability.  Thus, service connection on a secondary basis is denied.     

The Board has also considered whether service connection is warranted for the claimed bilateral shoulder disability on a direct basis.   

Initially, the Board notes that the service treatment records do not show any evidence of complaints or findings of a shoulder disorder.  The July 1967 and April 1970 separation examination reports indicated that examination of the upper extremities was normal.  The accompanying reports of medical history indicate that the Veteran reported "no" when asked if he had a painful or trick shoulder or loss of arm.

The evidentiary record shows that the Veteran first reported having left shoulder pain in February 2008.  A February 2008 private treatment record notes an X-ray study of the left shoulder was normal.  The first report of bilateral shoulder pain was in November 2012.

These bilateral shoulder manifestations including rotator cuff tendinitis were first shown over 30 years after service separation. Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no medical evidence that tends to relate the onset of the claimed shoulder condition to an event or incident of the Veteran period of active service.  In fact, there is medical evidence that tends to show that the bilateral shoulder condition is due to the Veteran's employment as a welder since service.   

Accordingly, on this record, the claim of service connection for a bilateral shoulder disability must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral shoulder condition is denied.


REMAND

The case was previously remanded by the Board in September 2012 for VA examination.  A November 2012 VA examination report indicated that the leg and knee examination was cancelled and that the Veteran was not claiming service connection for left knee and left leg.  However, there is no written communication from the Veteran stating he wished to withdraw the claims.  

The AMC sent a letter to the Veteran in April 2013 attempting to clarify whether he wanted to withdraw his appeal, since a withdrawal must be in writing.  38 C.F.R. § 20.204(b) (2012).  No response was received to the letter.  

Therefore, without a written statement from the Veteran withdrawing his claims, the Board must find that, as the Veteran has not withdrawn his claims of service connection for left leg disorders, the requested VA examinations must be once again be scheduled.

Additionally, the Veteran seeks service connection for a spinal disorder, to include as secondary to service-connected left ankle and foot disabilities.  Although a VA examination and addendum opinion were provided in November 2012 and April 2013, neither opinion adequately addresses the issue of whether a service-connected disability tends to aggravate a nonservice-connected condition.

The April 2013 addendum opinion is inadequate because the examiner based the opinion on the Veteran's lack of a pre-existing back condition.  It appears that the examiner did not have a full understanding of the history of the back disability.  The Veteran does not claim to have a pre-existing back disorder. 

As a result, the prior VA examinations and opinions are inadequate as to this claim of service connection, and the matter must be addressed to satisfy VA's duty to assist in this matter.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. § 4.2 (VA examinations-corrective action).

Finally, the Board observes that the Veteran has not been provided with notice of what is required to establish secondary service connection for this claim.  This notice should be afforded.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:
1.  The RO should send the Veteran a notice letter addressing the type of evidence needed to substantiate a claim of secondary service connection under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) for the claim remaining on appeal.

2.  The RO should take appropriate steps to contact the Veteran in order to clarify whether he intends to continue or withdraw his appeal as to the claims of service connection for left leg disorders.  All correspondence concerning this matter should be fully documented in the record.

3.  If, and only if, the Veteran desires to continue his appeal as to service connection for left leg disorders, the RO should have him scheduled for a VA examination to ascertain the nature and likely etiology of the claimed left leg disorders.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from a left leg disability due to an injury or other event or incident of his period of active service.

The examiner should additionally offer comments and an opinion as to whether it is at least as likely as not that the Veteran suffers from a left leg disability that was caused or aggravated (permanently made worse) by his service-connected left ankle and foot disabilities.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO then should forward the claims file to a VA examiner for the purpose of determining the likely etiology of the Veteran's claimed back disorder.  The examiner in this regard is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability was caused or aggravated by the service-connected left ankle and foot disabilities. 

If aggravation is found, the examiner is requested to discuss the baseline of the back disability prior to the onset of aggravation.

In providing this opinion, the examiner should consider and address the Veteran's assertions that his back disorder is aggravated by the altered gait caused by his service-connected left ankle and foot disabilities.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


